Citation Nr: 1019193	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-06 915	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a disability rating in excess of 80 
percent for psychomotor epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
August 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board video conference hearing in November 
2009.  A transcript of this proceeding is associated with the 
claims file.  Testimony regarding the above listed issues was 
not elicited during this hearing.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009). 

In a February 2004 rating decision, the RO denied the 
Veteran's claim of service connection for bilateral hearing 
loss and continued a 20 percent disability rating for 
psychomotor epilepsy.  The Veteran submitted a notice of 
disagreement as to these issues in March 2004 and perfected 
an appeal to the Board in February 2006.  Subsequently, by 
rating decision dated in May 2007 the RO increased the 
Veteran's disability rating for psychomotor epilepsy from 20 
percent to 80 percent.  

In June 2009 correspondence the Veteran indicated that he was 
satisfied with the 80 percent disability rating for 
psychomotor epilepsy and wished to withdraw this issue from 
appeal.  He also indicated that he wished to withdraw the 
issue of entitlement to service connection for bilateral 
hearing loss from appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The Veteran has properly withdrawn his appeal concerning the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to a disability rating in excess 
of 80 percent for psychomotor epilepsy, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Unfortunately, in an April 2010 decision/remand the Board 
inadvertently took jurisdiction of these issues and remanded 
these issues for additional development even though they 
should have been dismissed.  

As the Board does not have proper jurisdiction to review the 
hearing loss and epilepsy claims, they are hereby dismissed.  
For the same reason, the April Board decision is vacated to 
the extent that it remanded the hearing loss and epilepsy 
claims.  



	                        
____________________________________________
ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



